DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-7 and 18 are drawn to systems, claims 8-17 are drawn to a method and claim 19 is drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of claims 6 and 8) recites/describes the following steps:
“in response to a donor entering a name of the decedent, providing a list of decedent-preferred charities;”
“in response to the donor selecting a charity from the list, linking to a web site of a selected charity;” 
“in response to the donor selecting a donation amount, providing a donor's donation to the selected charity;” 
“providing a receipt of the donation to the donor;”
“receiving from the selected charity a list of all donors making a donation to the selected charity and an aggregate amount donated to the selected charity by all donors on behalf of the decedent;” 
These steps, under broadest reasonable interpretation, describe or set-forth providing a donor with a way to donate to a charity, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a system…comprising: a kiosk …within the kiosk a first storage device; within the kiosk, a first processing device connected to the first storage device; the first storage device storing a first program for controlling operation of the first processing device; the first processing device operative with the first program,… a second processing device…a printer” (claims 1 and 6).  
The claims also recite the additional elements/limitations of: “printing a keepsake card including the list of all donors and the aggregate amount donated to the selected charity on behalf of the decedent, the keepsake card for the family of the decedent,” (claims 1, 6, and 8).  
The requirement to execute the claimed steps/functions using ““a system…comprising: a kiosk …within the kiosk a first storage device; within the kiosk, a first processing device connected to the first storage device; the first storage device storing a first program for controlling operation of the first processing device; the first processing device operative with the first program,… a second processing device…a printer” (claims 1 and 6), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “printing a keepsake card including the list of all donors and the aggregate amount donated to the selected charity on behalf of the decedent, the keepsake card for the family of the decedent,” (claims 1, 6, and 8), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because it is a mere providing of printed matter to the user after the donation is completed.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(h).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-5, 7, and 9-19 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, and 9-19 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a system…comprising: a kiosk …within the kiosk a first storage device; within the kiosk, a first processing device connected to the first storage device; the first storage device storing a first program for controlling operation of the first processing device; the first processing device operative with the first program,… a second processing device…a printer” (claims 1 and 6), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the recited additional elements of “printing a keepsake card including the list of all donors and the aggregate amount donated to the selected charity on behalf of the decedent, the keepsake card for the family of the decedent,” (claims 1, 6, and 8), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  These additional elements, taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception.
The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  The recited additional elements are deemed “extra-solution” because it is a mere providing of printed matter to the user after the donation is completed.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of donations.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(h).  This conclusion is based on a factual determination.
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-5, 7, and 9-19 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-5, 7, and 9-19 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US 2008/0201924 A1).
Regarding claim 1, Sinclair discloses a system for processing donations made on behalf of a decedent, the system comprising: a kiosk located within a funeral home (Par. [0380], device located at desired event); within the kiosk a first storage device; within the kiosk, a first processing device connected to the first storage device; the first storage device storing a first program for controlling operation of the first processing device; the first processing device operative with the first program (Par. [0325], computer, computer program to execute donations) to perform the steps of: in response to a donor entering a name of the decedent (Par. [0046]), providing a list of decedent-preferred charities (Par. [0261], listing of charities); 
in response to the donor selecting a charity from the list, linking to a web site of a selected charity (Par. [0323], website of chosen charity); 
in response to the donor selecting a donation amount, providing a donor's donation to the selected charity (Par. [0128], donation sent to charity); 
providing a receipt of the donation to the donor (Par. [0072]); 
at the funeral home, a second processing device receiving from the selected charity a list of all donors making a donation to the selected charity and an aggregate amount donated to the selected charity by all donors on behalf of the decedent (Par. [0405], report of all total donations provided); and 
at the funeral home, a printer for printing a keepsake card including the list of all donors and the aggregate amount donated to the selected charity on behalf of the decedent, the keepsake card for the family of the decedent (Par. [0289], keepsake card).
Regarding claim 2, Sinclair discloses wherein the keepsake card is provided to family members of the decedent (Par. [0289], keepsake card).
Regarding claim 3, Sinclair discloses wherein a keepsake card is generated for each decedent-preferred charity on the list of decedent-preferred charities (Par. [0289], keepsake card).
Regarding claim 4, Sinclair discloses wherein the keepsake card includes a name of the funeral home (Par. [0382], any other information can be printed on the card or keepsake).
Regarding claim 5, Sinclair discloses wherein the first and second processing devices are a same processing device (Par. [0380], device located at desired event).
Regarding claim 6, Sinclair discloses a system at a funeral home for processing donations made on behalf of a decedent (Par. [0380], device located at desired event), the system comprising: a first processing device connected to a first storage device; the first storage device storing a first program for controlling operation of the first processing device; the first processing device operative with the first program (Par. [0325], computer, computer program to execute donations) to perform steps of: in response to a donor entering a name of the decedent (Par. [0046]), providing a list of decedent-preferred charities (Par. [0261], listing of charities); 
in response to the donor selecting a charity from the list, linking to a web site of a selected charity (Par. [0323], website of chosen charity); 
in response to the donor selecting a donation amount, providing a donor's donation to the selected charity (Par. [0128], donation sent to charity); 
providing a receipt of the donation to the donor (Par. [0072]); 
a list provided to the funeral home by the selected charity, the list comprising a name of each donor making a donation to the selected charity on behalf of the decedent and an aggregate amount donated to the selected charity by all donors on behalf of the decedent (Par. [0405], report of all total donations provided); and 
a printer for printing a keepsake card including the list (Par. [0289], keepsake card).
Regarding claim 7, Sinclair discloses wherein the list is included in an obituary of the decedent (Par. [0241], present invention mention of service in obituary).
Regarding claim 8, Sinclair discloses a method for making donations on behalf of a decedent and for generating a record of the donations, the method comprising: a donor receiving a list of decedent-preferred charities (Par. [0261], listing of charities); 
the donor selecting a charity from the list (Par. [0323], website of chosen charity); 
the donor contacting a selected charity on the list; the donor making a donation to the selected charity (Par. [0323], website of chosen charity); the selected charity receiving the donation; the selected charity entering the donor's name on a donor list (Par. [0128], donation sent to charity); 
the selected charity aggregating donations made on behalf of the decedent; the selected charity supplying a funeral home with a list of donors and an aggregate contribution of all donations made on behalf of the decedent (Par. [0405], report of all total donations provided); and 
preparing a keepsake card (Par. [0289], keepsake card) having a first field indicating a name of the decedent, a second field indicating the aggregate contribution of all donations made on behalf of the decedent to the selected charity, and a third field indicating a name of the donor (Par. [0382], any other information can be printed on the card or keepsake; Fig. 10).
Regarding claim 9, Sinclair discloses wherein a step of the donor receiving the list comprises the donor receiving the list from a family member of the decedent (Par. [0261], listing of charities; Par. [0380]).
Regarding claim 10, Sinclair discloses wherein a step of the donor receiving the list comprises a family member providing the list to the funeral home and further comprising the funeral home providing the list to the donor (Par. [0261], listing of charities).
Regarding claim 11, Sinclair discloses wherein a step of the donor receiving the list (Par. [0261], listing of charities) comprises embedding the list in an obituary of the decedent or displaying the list on a web site of a funeral home providing burial services for the decedent, and further comprising the donor reading the obituary or reading the list on the web site (Par. [0241], present invention mention of service in obituary).
Regarding claim 12, Sinclair discloses wherein the step of the donor contacting the selected charity further comprises the donor accessing a web site of the selected charity (Par. [0323], website of chosen charity; Par. [0128], donation sent to charity).
Regarding claim 13, Sinclair discloses wherein a step of the donor making a donation further comprises the donor making the donation through a web site of the selected charity (Par. [0323], website of chosen charity; Par. [0128], donation sent to charity).
Regarding claim 14, Sinclair discloses executing the method of claim 8 for each charity on the list (Par. [0128], donation sent to charity).
Regarding claim 15, Sinclair discloses further comprising presenting the keepsake card to a friend or family member of the decedent (Par. [0289], keepsake card).
Regarding claim 16, Sinclair discloses wherein the keepsake card list includes contact information of each donor (Par. [0382], any other information can be printed on the card or keepsake; Fig. 10).
Regarding claim 17, Sinclair discloses wherein steps of a donor receiving a list of decedent-preferred charities and the donor selecting a charity from the list comprises the donor scanning a QR code with a processing device (Par. [0402]).
Regarding claim 18, Sinclair discloses a processing device disposed within the funeral home, the processing device comprising instructions for performing the method steps of claim 8 (Par. [0380], device located at desired event).
Regarding claim 19, Sinclair discloses a computer program product comprising a non-transitory computer readable storage media storing a computer program comprising computer executable instructions adapted to, when executed by a computer processor, perform the method according to claim 8 (Par. [0380], device located at desired event).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                 
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621